Citation Nr: 1014372	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-31 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for prostate problems.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In support of his claim, the Veteran testified at the RO's 
office in Montgomery, Alabama (Travel Board hearing) held 
before the undersigned Veterans Law Judge (VLJ) in August 
2009.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current prostate disability.

2.  Hearing loss was not manifested during service, 
sensorineural hearing loss was not exhibited within the first 
post service year, and current hearing loss is not otherwise 
related to the Veteran's active service.





CONCLUSIONS OF LAW

1.  Prostate disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
that prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 
2007 and October 2007.  The letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2007 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  See Dingess/Hartman, 
supra.  It equally deserves mentioning that the RO issued 
those VCAA notice letters prior to initially adjudicating the 
Veteran's claims in November 2007, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), private medical records, a transcript of the 
Veteran's Travel Board hearing, and lay statements in support 
of his claims.  The RO attempted to obtain the Veteran's 
outpatient treatment records from the VA Medical Center 
(VAMC).  The RO was informed that the Veteran has not been 
treated by the VAMC.  In addition, the RO arranged for VA 
compensation examinations for the Veteran.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  And the reports of 
those evaluations contain all findings needed to properly 
evaluate his disabilities.  38 C.F.R. § 4.2.  

General Regulations and Statutes for Service Connection

This appeal involves claims of service connection for 
bilateral hearing loss and for tinnitus.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Prostate disability

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

The evidence of record does not establish that the Veteran 
has a current prostate disability.  The record is absent for 
complaints of or treatment for his prostate.  At his October 
2007 VA compensation examination, the Veteran's prostate was 
found to be normal.

Therefore, the Veteran has not met his threshold preliminary 
evidentiary burden of establishing he has a current prostate 
disability.  And, without this required proof of current 
disability, the claim for service connection for a prostate 
disability necessarily fails.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for a 
past disability).  See, too, McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (further clarifying that this 
requirement of current disability is satisfied when the 
claimant has disability at the time a claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though 
the disability resolves prior to VA's adjudication of the 
claim).  Here, though, the medical evidence does not show 
that during the course of his appeal, the Veteran has ever 
met the requirement of a current prostate disability.  So, 
obviously, without the required proof that he has a current 
prostate disability, the Board need not determine whether 
there is a correlation between for all intents and purposes a 
nonexistent disability and his military service because this, 
quite simply, is an impossibility.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a prostate 
disability.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal of this 
claim is denied.

Bilateral hearing loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran has sufficient hearing loss to be considered an 
actual disability by VA standards.  See 38 C.F.R. § 3.385.  
This was confirmed at his November 2007 VA compensation 
examination, where audiometric testing revealed (with pure 
tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
20
20
40
65
RIGHT
10
10
20
40
60

The Veteran demonstrated speech recognition scores of 96 and 
100 percent in the right and left ears, respectively, as 
well.

The determinative issue is whether the Veteran's bilateral 
hearing loss is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the Veteran's STRs are unremarkable for any 
complaint, diagnosis of, or treatment for hearing loss.  His 
hearing was normal at his January 1969 military separation 
examination, where audiometric testing revealed (with pure 
tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
--
5
RIGHT
0
0
0
--
0

But again, the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his 
claim, as the laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford, 3 Vet. App. at 
89.  

The Veteran asserts that his bilateral hearing loss is due to 
his military service, during which he was repeatedly exposed 
to excessive noise since his tent was located next to a 
generator.  The Board acknowledges that the Veteran was an 
Army foot solider during his active military service.  Thus, 
the Board concedes that the Veteran likely had noise exposure 
during service.  The Veteran, however, has not submitted any 
medical evidence relating his current bilateral hearing loss 
to service.  

The VA audiologist who evaluated the Veteran's hearing in 
November 2007 to determine the etiology of his bilateral 
hearing loss concluded that it is less likely than not (less 
than 50/50 probability) that the Veteran's current bilateral 
hearing loss was caused by or a result of in-service noise 
exposure.  The VA examiner based this conclusion on the fact 
that the Veteran had normal hearing at his military induction 
and separation examinations.  The VA examiner also based her 
conclusion on a physical examination of the Veteran and a 
complete review of the claims file.

Since this opinion was based on a review of the pertinent 
medical history and was supported by sound medical rationale, 
it provides compelling evidence against the Veteran's claim 
of service connection for bilateral hearing loss.  Simply 
stated, the VA audiologist applied valid medical analysis to 
the significant facts of this case in reaching her 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  The Board 
acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., an injury in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he was 
exposed to noise in service, which resulted in hearing loss, 
the Board must still weigh his lay statements against the 
medical evidence of record.  See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  In making this 
credibility determination, the Board does not find the 
Veteran's statements concerning the etiology of the bilateral 
hearing loss to be credible, since his STRs make no reference 
to an ear or hearing loss injury during his military service, 
and the evidence fails to establish that the Veteran's 
current bilateral hearing loss is due to an in-service noise 
exposure.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See 
also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding 
that the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanan, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to 
be incredible because they are inconsistent with the evidence 
of record, which fails to show hearing loss in service and 
which fails to show that the Veteran's current hearing loss 
disability is related to his military service.  

The negative clinical and documentary evidence post-service 
for many years is more probative than the remote assertions 
of the Veteran.  The lack of continuity of treatment may bear 
in a merits determination on the credibility of the evidence 
of continuity of symptoms by lay parties.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).

Also, since there is no indication of sensorineural hearing 
loss within the one-year presumptive period after the 
Veteran's service ended in 1969, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which shows that the 
Veteran's bilateral hearing loss is unrelated to his military 
service, than it does on the Veteran's own statements in 
support of his claim.  Consequently, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, the appeal is denied.


ORDER

The claim for service connection for a prostate disability is 
denied.

The claim for service connection for bilateral hearing loss 
is denied.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

In regards to the Veteran's claim of service connection for 
tinnitus, the only evidence of record offering an opinion as 
to the etiology of the Veteran's current tinnitus disability 
is the November 2007 VA compensation examination.  This 
examination reports that the examiner opined that as to any 
relationship between the cause of the Veteran's tinnitus and 
his military service, the examiner is unable to provide an 
opinion "without resort to mere speculation."  The VA 
examiner did determine that the Veteran has a current 
tinnitus disability.

Concerning a medical opinion in which the VA medical 
professional cannot render an opinion as to etiology without 
resorting to "mere speculation," the Court of Appeals for 
Veterans Claims (Court) recently determined that a VA 
examiner cannot use that phrase "as a substitute for the 
full consideration of all pertinent and available medical 
facts to which a claimant is entitled."  Jones v. Shinseki, 
No. 07-3060 (March 25, 2010).  Here, it is unclear whether 
the examiner closely considered the Veteran's in-service 
audiological examinations, especially in light of the 
existence of a current disability.  The Board finds that 
additional discussion, specifically concerning the STRs and 
the etiology of his current disability, is warranted before a 
decision on the merits may be reached.  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to determine 
the nature and etiology of his 
tinnitus.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences on this 
claim.  The examination should include 
any diagnostic testing or evaluation or 
additional research deemed necessary.  
The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  

Based on physical examination and a 
comprehensive review of the 
claims file, the examiner is asked to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that any 
current tinnitus initially manifested 
during the Veteran's military service, 
or is otherwise attributable to his 
service.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.

If the examiner determines that a 
decision cannot be made without resort 
to mere speculation, then it should be 
clear in the examiner's remarks whether 
it cannot be determined from current 
medical knowledge that a specific in-
service injury or disease can possible 
cause the claimed condition, or that 
the actual cause is due to multiple 
potential causes.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  Then readjudicate the Veteran's 
claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


